FILED
                             NOT FOR PUBLICATION                           MAY 20 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HERNAN LOPEZ-CABRERA,                            No. 12-73021

               Petitioner,                       Agency No. A089-853-856

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Hernan Lopez-Cabrera, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of

removal and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny

the petition for review.

      Lopez-Cabrera contends gang members harmed and threatened him in El

Salvador on account of his religion. Substantial evidence supports the agency’s

finding that Lopez-Cabrera failed to establish he suffered past persecution or faces

a clear-probability of future persecution on account of a protected ground. See

Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (the REAL ID Act

“requires that a protected ground represent ‘one central reason’ for an asylum

applicant’s persecution”); Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th Cir.

2004) (random criminal acts do not establish persecution). Thus, in the absence of

a nexus to a protected ground, Lopez-Cabrera’s withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Lopez-Cabrera failed to establish it is more likely than not that he would be

tortured by or with the consent or acquiescence of the government if returned to El

Salvador. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      Finally, we reject Lopez-Cabrera’s contention that the BIA failed to address

all of his appellate arguments, see Najmabadi v. Holder, 597 F.3d 983, 990 (9th




                                          2                                     12-73021
Cir. 2010), and his contention that the case warranted review by a three-member

panel of the BIA, see 8 C.F.R. § 1003.1(e)(6).

      PETITION FOR REVIEW DENIED.




                                         3                                 12-73021